Citation Nr: 1700991	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for service connected degenerative joint disease with stenosis (cervical spine disability) rated at ten percent disabling prior to September 21, 2013, and 20 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1981 through July 1992 and from February 2003 through June 2004.  He also had several periods of active duty for training, to include a period between March 1967 through July 1967, and inactive duty for training in the Tennessee Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Board remanded the case for further evidentiary development.  Such development has been accomplished to the extent possible.  The appeal is thus once again before the Board for further appellate review.

In the July 2015 rating decision, the RO increased the evaluation assigned to the Veteran's cervical spine disability to 20 percent, effective September 21, 2013.  Since the RO did not assign the maximum disability rating possible, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The July 2015 rating decision properly informed the Veteran that this was a partial grant of the benefits sought on appeal, and he was provided a supplemental statement of the case (SSOC).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's cervical spine disorder manifested by forward flexion of the cervical spine greater than fifteen degrees but not greater than 30 degrees, or by painful motion and limitations comparable to such; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. The Veteran last worked May 8, 2009.  His service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, have precluded all forms of employment since that date.


CONCLUSIONS OF LAW

1. Prior to September 21, 2013, the criteria for a 20 percent rating, but no greater, for the Veteran's service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2. For the entire period on appeal, the criteria for a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3. The criteria for entitlement to a TDIU were met as of May 9, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a September 2011 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, and VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016)

The Veteran was most recently provided a VA examination which addressed his cervical spine disability in September 2015.  He was previously examined in 2009 and 2013.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating for a Service-Connected Cervical Spine Disability

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran's service-connected cervical spine disability is rated as ten percent disabling prior to September 21, 2013, under Diagnostic Code 5010-5242. A July 2015 rating decision increased the Veteran's cervical spine disability to 20 percent thereafter under Diagnostic Code 5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Diagnostic Code 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula a rating of 10 percent disability is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent disability is warranted where there is forward flexion of the cervical spine greater than fifteen degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 30 percent disability is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent is warranted where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is awarded when there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

Diagnostic Code 5243 is also potentially applicable.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Cervical Spine Disability

In evaluating the evidence of record, the Board finds that the Veteran is entitled to a rating of 20 percent, but no higher, for the entire period on appeal.

The Veteran filed a claim for an increase in March 2009.

In June 2009, the Veteran had an MRI of his cervical spine conducted.  Results from the MRI showed an eight millimeter well-defined lucent lesion in the C7 transverse process, and a mild diffuse disc bulge resulting in mild bilateral neural foaminal stenosis at C6 and C7.  At C5 and C6 the MRI report showed a mild disc bulge superimposed and a mild bilateral neural foaminal stenosis.  At C3 and C4, it indicated mild neural foaminal stenosis.  However the MRI showed no compression of the spinal cord, no malalignment, and no cord signal abnormality.  The impression from the MRI was multilevel degenerative disc disease.

In July 2009, the Veteran was afforded a VA examination of his cervical spine.  The Veteran reported neck pain since service, flare ups occurring once a day with pain radiating down both arms, and occasional numbness and weakness of both arms.  He also reported he could walk for approximately 15 minutes before having to rest, could not participate in household chores, and his previous employment as an industrial electrician was negatively impacted by his neck pain.  The exam report showed the Veteran had forward flexion to 45 degrees with pain from 20 to 45 degrees, extension to 30 degrees with pain from zero to 30 degrees, left and right lateral flexion to 45 degrees with pain from zero to 35 degrees, and left and right lateral rotation to 50 degrees with pain from zero to 50 degrees.  He maintained the same range of motion with the same pain on repetition.  The report showed no signs of neurological abnormalities.  The examiner opined that the Veteran had severe cervical degenerative disc disease without radiculopathy or myelopathy and that the pain could limit his function, especially after being on his feet and turning his neck all day.

The Veteran's post-service VA treatment records show he complained of chronic pain in his neck, but the records do not reveal he underwent any diagnostic testing to determine his range of motion.  In August 2009, the Veteran reported numbness in both arms associated with his cervical spine disability.  The physician indicated that the Veteran had decreased range of motion in all directions, but the range of motion was not noted in degrees.

The Veteran was afforded a VA examination on September 21, 2013.  During that exam, the Veteran reported flare ups occurring every two months with pain radiating down his left arm, which limited his daily activities.  The report showed he had forward flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The same range of motion was present after repetition.  At no point did the examiner find objective evidence of painful motion.  The examiner found that the Veteran had functional loss of the cervical spine due to painful motion and less movement than normal.  The report noted no evidence of pain or numbness in the right upper extremity, but showed radiculopathy in the left upper extremity, and no intervertebral disc syndrome.  Although the examiner noted functional loss due to the Veteran's cervical spine disability, and he opined that the Veteran would have difficulty with jobs that require frequent neck movement, the arthritic changes in the cervical spine were not severe or beyond what was considered normal for the Veteran's age.

A final VA examination was afforded in September 2015.  The examination report showed the Veteran's range of motion was abnormal or outside of normal range.  He had forward flexion to 30 degrees, extension to 25 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 40 degrees, with the same range of motion after repetition.  Pain was noted on forward flexion, extension, and left and right lateral rotation, but the examiner opined the pain did not amount to functional loss.  The report indicated no signs of neurological abnormalities or radiculopathy.  The examiner noted that the abnormal range of motion did not amount to functional loss and that the Veteran's cervical spine disability did not impact his ability to work.  The Veteran showed signs of guarding and localized tenderness that did not result in abnormal gait or abnormal spinal contour, but no signs of muscle spasm.  The examiner noted "[l]ess movement than normal due to ankylosis, adhesions, etc." but marked later on the report that there was no ankylosis of the spine.

The Veteran's VA treatment records show he complained of chronic pain in his neck, but the records do not reveal he underwent any diagnostic testing to determine his range of motion.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a disability rating of 20 percent, but no greater, is warranted for the entire period on appeal for the Veteran's service-connected cervical spine disability.  In this regard, the Board acknowledges that the Veteran had forward flexion to no less than 45 degrees prior to September 21, 2013.  Specifically, the July 2009 VA examination showed the Veteran had forward flexion to 45 degrees with pain from 20 to 45 degrees.  However, as noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Due to these finding of painful motion beginning at 20 degrees, and the Veteran's consistent and credible complaints of pain, the Board finds the service-connected cervical spine disability warrants a 20 percent rating for the entire period on appeal.

However, there is no medical or lay evidence demonstrating that the Veteran's service-connected cervical spine disability demonstrated forward flexion of the spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine; or, symptoms comparable to such limitations.  As such, an evaluation in excess of 20 percent was not warranted under the General Formula for the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code, 5242 (2016).

With regard to assigning an increased rating under Diagnostic Code 5010, the Veteran is already in receipt of a 10 percent evaluation for limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  As such, an additional or separate compensable evaluation is not warranted under Diagnostic Code 5010.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain for the period on appeal.  The Veteran's symptoms are contemplated by the 20 percent rating assigned.  Although the July 2009 VA examiner found flexion and extension of the Veteran's neck produced pain, the Veteran had forward flexion to 45 degrees with pain from 20 to 45 degrees.  Further, the September 2013 VA examination showed forward flexion to only 30 degrees and the September 2015 VA examination showed the Veteran had forward flexion to 30 degrees with pain.

Regarding the possibility of a higher rating due to intervertebral disc syndrome rated under Diagnostic Code 5243, the Veteran's record, to include the July 2009 VA examination, does not indicate he was ever prescribed bed rest by a physician.  On the contrary, the July 2009 VA examination noted he had not been ordered on any bed rest during the previous 12 months.  The September 2013 and September 2015 VA examinations noted the Veteran did not have a diagnosis of intervertebral disc syndrome.  Further, the Veteran's VA medical treatment records show no indication the Veteran was ever prescribed bed rest by a physician, and the Veteran does not assert such.

The Board has also considered whether there are additional neurological abnormalities that would warrant a higher rating for the entire appeal period.  Neurological manifestations of the Veteran's cervical spine disability have been noted in the record, in July 2015, the RO granted service connection for radiculopathy of the left upper extremity, with a 20 percent rating, effective September 21, 2013, pursuant to Diagnostic Code 8511.  Thereafter, an April 2016 rating decision decreased the rating to zero percent, finding the radiculopathy had resolved.  The Veteran did not file a notice of disagreement with either rating decision.  As the issue for nerve damage for the left upper extremity was previously adjudicated by the RO and the Veteran did not file a notice of disagreement, the Board does not have jurisdiction over this issue.

The Board has also considered whether any other separate ratings are warranted for any additional neurological impairment attributed to the Veteran's cervical spine disability.  The Board notes that during the July 2009 VA examination, the Veteran complained of numbness and weakness down both arms.  However, the VA examiner found no radiculopathy.  Further, the September 2013 VA examination found no evidence of pain or numbness in the right upper extremity, and the September 2015 VA examination showed no radiculopathy.  While the Veteran is competent to give evidence about what he observes or experiences concerning his symptoms, he is not competent to identify a specific level of disability of his cervical spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The Board finds the evidence of record is absent any evidence of other neurological symptoms related to the Veteran's cervical spine during the pendency of the entire appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.

Diagnostic code 5235, 5236, and 5238 through 5241 are not applicable; even if they were, a disability under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

The Board has also fully considered the lay statements of record, which are competent insofar as they relate observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is not competent to provide an expert opinion as to the Veteran's level of functional impairment as a result of his observable cervical spine disability symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, it is afforded less probative value than the objective medical evidence of record.

Affording reasonable doubt, the Board finds the evidence of record warrants a 20 percent rating, but no greater, for the Veteran's cervical spine disability for the entire period on appeal.  38 U.S.C.A. § 5110.   However, as the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with the Veteran's disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's disabilities and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disabilities have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

III. TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.

Generally, the Veteran must first meet a schedular requirement. If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The determination of a grant, once the schedular requirement is met, is dependent on the second part of the analysis - "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a Veteran's level of education, special training, and previous work experience, but may not consider a Veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.18; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran was employed as an industrial electrician until May 8, 2009, when he was laid off due to factory slowdown and a subsequent workforce reduction.  He has been unemployed since that date.

Because the Board increased the Veteran's cervical spine disability rating to 20 percent disabling for the entire period on appeal, he will now meet the schedular criteria for entitlement to a TDIU as of March 2009, when his claim for an increase was received.  Once the grant herein is implemented, his combined rating will be  70 percent disabled for his service-connected cervical spine disability (rated at 20 percent), BPH (rated at 20 percent), OSA (rated at 50 percent), and Dupuytren's Contracture, right hand (rated at zero percent).

A July 2009 VA examination report opined that the Veteran may have functional limitation caused by pain from his cervical spine disability, especially if he was on his feet all day or turned his head frequently.  However, the examiner could not opine as to how limited the Veteran would be by the pain.  In August 2009, the Veteran was afforded a VA examination for his claim for service connection for BPH.  At the examination, the Veteran reported that his daily activities were severely limited due to the frequency of his urination.

In his September 2009 claim for a TDIU, the Veteran claimed that he was 100 percent unemployable due to the frequent urination caused by his BPH, and that the frequency of the urination had increased since his last exam.  Additionally, he claimed a physician instructed him not to lift anything because of his cervical spine stenosis.  The Veteran submitted a formal application for a TDIU in July 2015.  For that claim, he stated he had completed high school, but received no further education or training.  The Veteran claimed his employment as an industrial electrician required him to lift, climb, and repair electrical and mechanical equipment.  He stated he was no longer able to perform these tasks due to his cervical spine disability and BPH.

A May 2010 VA treatment record shows the Veteran reported that the frequency of his urination due to his BPH had worsened.  In June 2010, a note in the Veteran's VA treatment records stated that the Veteran experienced "bad" urinary problems.

The Veteran submitted a statement in August 2010, claiming his Dupuytrens Contracture of the right hand prevented him from grasping tools and other objects, thus negatively impacting his ability to work.

In September 2013, the Veteran was afforded a VA examination to assess his cervical spine disability and Dupuytren's Contracture, right hand.  The examiner opined that the Veteran would have difficulty with jobs that required a lot of neck motion.  Further, the VA examiner noted that the Veteran's Dupuytren's Contracture of the right hand caused functional loss and may impact the Veteran's power grip.  Another VA examination was afforded to the Veteran in September 2013 to assess his OSA.  The examiner opined that the Veteran's OSA did not cause any functional impairment or prevent him from working.

In September 2015, the Veteran was afforded a VA examination for his BPH.  The examiner opined that the Veteran's frequent urination caused by his BPH would not prevent him from performing most sedentary work, or light duty occupations.  Again in September 2015, the Veteran was afforded a VA exam to evaluate his cervical spine disability.  That exam report noted that the Veteran's cervical spine disability did not impact his ability to work.  Finally, in the same month, a VA examination was afforded to evaluate the Veteran's OSA, with an opinion that his OSA did not impact his ability to work.

The Veteran's former maintenance supervisor submitted a statement in support of the Veteran's claim for a TDIU.  He stated that the position of industrial electrician involved heavy lifting and other physical work.  Further, he claimed that the Veteran's urinary frequency and neck problems would be a disadvantage to his future employment as an industrial electrician.

Although on a singular basis, the Board has not found that any of the Veteran's service connected disabilities outright precludes gainful employment, the Board finds that a combination of the service connected disabilities preclude substantial gainful employment.

The September 2013 VA examiner opined that the Veteran may have functional loss due to his neck pain and Dupuytren's Contracture of the right hand, making it difficult for him to turn his neck or grip items, all required for physical labor.  Further, the Veteran experiences frequent urination and, pursuant to the September 2015 VA examination report, would be able to perform sedentary work or light duty occupations.  However, the Veteran's occupational history showed he was an industrial electrician prior to losing his job in May 2009 due to a workforce reduction.  The Veteran's maintenance supervisor submitted a statement noting the frequent urination due to the Veteran's BPH would impede his ability to be employed as an industrial electrician in the future.  While the supervisor's statement mentioned, in part, a back condition which is not service-connected, the fact remains that the impact of his cervical spine condition on turning his head and lifting combined with frequent restroom breaks is enough to find him unemployable.  The Veteran received a high school education and completed no additional formal educational or occupational training.  He simply does not have training in a sedentary position, nor in a light duty position.  Accordingly, the evidence shows that the combined impact of the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment in light of his education and occupational history.    

Thus, entitlement to a TDIU is granted effective May 9, 2009, the day after his last position.  The Board notes this grant in no way considered the effect of his PTSD on his ability to work, because service connection for PTSD was not awarded until January 2010.  













[Continued on Next Page]
ORDER

Entitlement to a rating of 20 percent, and no greater, for a cervical spine disability prior to September 21, 2013, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a rating in excess of 20 percent for a cervical spine disability for the entire period on appeal is denied.

Entitlement to a TDIU is granted effective May 9, 2009, subject to the laws and regulations governing monetary awards.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


